Exhibit 10.1

 

VOTING AGREEMENT

 

Each of the undersigned, being all of the directors and executive officers of
Wolverine Bancorp, Inc. (“WBKC”) and Wolverine Bank, a federally-chartered
savings bank and wholly-owned subsidiary of WBKC (“Wolverine Bank”) having, in
the case of the WBKC directors, voted for the approval and adoption by WBKC of
that certain Agreement and Plan of Merger (“Agreement and Plan of Merger”) among
WBKC and Horizon Bancorp (“Horizon”), whereby Horizon will acquire all of the
outstanding capital stock of WBKC in exchange for shares of Horizon common
stock, no par value per share (the “Holding Company Merger”), in consideration
of the benefits to be derived from the consummation of such merger and in
consideration of the mutual agreements made in the Agreement and Plan of Merger
and herein, and in order to induce Horizon to execute and deliver the Agreement
and Plan of Merger to WBKC and to proceed with the consummation of the Holding
Company Merger and to incur the expenses required in connection therewith,
hereby irrevocably covenants and agrees with one another and with each of the
parties to such Agreement and Plan of Merger that the undersigned:

 

(a) will support the consummation of the Holding Company Merger and any merger
of any WBKC subsidiaries, including Wolverine Bank, and, subject to fiduciary
duties and Section 5.06 of the Agreement and Plan of Merger, will recommend the
Holding Company Merger for approval and adoption by the shareholders of WBKC;

 

(b) will vote all shares of common stock of WBKC (“WBKC Common Stock”) now or
hereafter beneficially owned by him or her, in person or by proxy, at any
meeting of the shareholders of WBKC or adjournments thereof, in favor of the
approval and adoption of the Agreement and Plan of Merger and the Holding
Company Merger (provided that the term “WBKC Common Stock” shall not include:
(1) any securities beneficially owned by the undersigned as a trustee or
fiduciary except where the undersigned has sole voting discretion over such
shares, and (2) any unexercised stock options to purchase shares of WBKC Common
Stock); and

 

(c) until such time as the Agreement and the Merger have been approved at a
meeting of the shareholders of WBKC, or an adjournment thereof, will not
transfer any shares of WBKC Common Stock, or any right or option with respect
thereto or any interest therein, including any shares of restricted stock, other
than: (1) transfers by will or operation of law; or (2) such transfers as
Horizon may otherwise permit in its sole discretion, without first obtaining
from the transferee thereof and furnishing to Horizon a written agreement of
such transferee substantially to the effect of the agreements herein made, as
applicable, and in form and substance acceptable to Horizon.

 

The undersigned represents and warrants that he or she (except to the extent
indicated below) is the sole record and/or beneficial owner of (and has sole
rights to vote and to dispose of) the number of shares of WBKC Common Stock
indicated beside his or her signature below.

 

This Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earlier of (a) the
consummation of the Holding Company Merger; (b) the termination of the Agreement
and Plan of Merger in accordance with its terms; or (c) the taking of such
action whereby a majority of WBKC’s Board of Directors, in accordance with the
terms and conditions of Section 5.06 of the Agreement and Plan of Merger,
withdraws its favorable recommendation of the Agreement and Plan of Merger to
the shareholders of WBKC.

 

 

 

 

VOTING AGREEMENT

PAGE 1

 

 

 

--------------------------------------------------------------------------------

 

 

This Voting Agreement may be executed in one or more counterparts and delivered
by facsimile, pdf, or other means of electronic communication, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. This Voting Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana and applicable federal laws,
without regard to principles of conflicts of law. The parties hereto hereby
agree that all claims, actions, suits, and proceedings between the parties
hereto relating to this Voting Agreement shall be filed, tried and litigated
only in the Circuit or Superior Courts of LaPorte County, Indiana or the United
States District Court for the Northern District of Indiana. In connection with
the foregoing, the parties hereto consent to the jurisdiction and venue of such
courts and expressly waive any claims or defenses of lack of personal
jurisdiction of or proper venue by such courts. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Voting Agreement was not performed in accordance with its specific terms on a
timely basis or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or other equitable relief to prevent
breaches of this Voting Agreement and to enforce specifically the terms and
provisions of this Voting Agreement in any court identified above, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTERS (WHETHER
SOUNDING IN TORT, CONTRACT, OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS VOTING AGREEMENT.

 

[Remainder of Page Intentionally Left Blank.]

 

 

 

 

VOTING AGREEMENT

PAGE 2

 

 



--------------------------------------------------------------------------------

 

 

Executed and Delivered as of June 13, 2017.

 

EXECUTIVE OFFICERS:

 

 

/s/David H. Dunn

 

(76,104 shares)

David H. Dunn

          /s/Rick A. Rosinski  

(26,043 shares)

Rick A. Rosinski

   

 

 

DIRECTORS:

 

 

/s/Roberta N. Arnold

 

(10,804 shares)

Roberta N. Arnold

         

/s/Eric P. Blackhurst

 

(5,106 shares)

Eric P. Blackhurst

         

/s/James W. Fisher

 

(4,078 shares)

James W. Fisher

         

/s/Richard M. Reynolds

 

(42,021 shares)

Richard M. Reynolds

         

/s/J. Donald Sheets

 

(15,015 shares)

J. Donald Sheets

         

/s/Howard I. Ungerleider

 

(5,507 shares)

Howard I. Ungerleider

         

/s/Joseph M. VanderKelen

 

(31,615 shares)

Joseph M. VanderKelen

   

 

--------------------------------------------------------------------------------

Signature Page to

Voting Agreement